Citation Nr: 1410555	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus.  

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for residuals of a stroke, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Linda Harrison, RN


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As support for his claims, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.  

The issues concerning the evaluation of diabetes and service connection for peripheral neuropathy of the upper and lower extremities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran experienced a stroke prior to the diagnosis of diabetes.

2.  A VA medical examiner concluded the Veteran's diabetes did not cause the Veteran's stroke.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a stroke are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in January, 2010, satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and the VA medical and private records indicated to be relevant have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and a medical opinion obtained, which was based on an accurate history, and expressed a reasoned analysis.  The Veteran also appeared at a hearing before the undersigned.  The testimony reflects a full understanding of the bases upon which service connection may be established by the Veteran, and efforts were made to identify any potential supporting evidence.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any deficiency in the conduct of the hearing.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a brain thrombosis may be established if manifested to a compensable degree within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Service connection also may be warranted for disability which is proximately due to, or aggravated by an existing service connected disability.  38 C.F.R. § 3.310.  

The Veteran does not contend, and the evidence does not show that the residuals of a stroke manifested in service, or within the first post service year.  Rather, it is the Veteran's contention that his stroke was caused by his service connected diabetes.  In this regard, the record shows the Veteran had an acute ischemic cerebrovascular accident in December 2009.  He is service connected for diabetes.  The question of the relationship between the two was addressed in the report of a VA examination conducted in February 2010.  The examiner concluded there was no relationship between the two as the stroke preceded the diagnosis of diabetes, and that the Veteran's uncontrolled hypertension was the greater risk for the stroke.  (In regard to the diagnosis of diabetes, it is observed that when actually being treated for the stroke, the Veteran was only considered to have borderline diabetes.)  

With this evidence showing the stroke occurred many years after service, and that it has not been linked to the service connected diabetes, a basis upon which to establish service connection has not been presented.  

In reaching this decision, the Board notes the comments from the nurse who testified at the hearing, and the research she provided that diabetes and strokes can be linked.  However, merely indicating the possibility of a link is far less probative than a medical opinion directly addressing the question as occurred in this case.  As the preponderance of the evidence is against the claim, service connection for residuals of a stroke is denied.  


ORDER

Entitlement to service connection for residuals of a stroke is denied.  


REMAND

Concerning the Veteran's claim for an increased rating for his diabetes mellitus, the record shows that the Veteran last underwent a VA examination in February 2010.  Since that time, the Veteran has continued to receive treatment at the Salem VA medical center and from his private treatment provider.  Additionally, during his November 2011 videoconference hearing, the Veteran testified that his diabetes has progressively worsened.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Concerning the peripheral neuropathy claims, while apparently not diagnosed, a nurse testified during the November 2011 videoconference hearing that the Veteran has been prescribed gabapentin, which is usually to treat neuropathy.  A current examination should be accomplished to ascertain if the Veteran has peripheral neuropathy, and if so, whether it is due to his service-connected diabetes mellitus.  

Finally, on remand, any additional private treatment records or any outstanding, pertinent VA treatment records dated after January 2010 should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since January 2010.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his diabetes mellitus symptoms, as well as the onset of his bilateral upper and lower extremity peripheral neuropathy and their relationship to his service-connected diabetes mellitus.  

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

4.  Additionally, schedule the Veteran for an appropriate examination to determine the etiology of any currently diagnosed bilateral upper and lower extremity peripheral neuropathy found to be present.  The claims folder must be made available to the examiner.  Any indicated tests should be accomplished and relevant clinical findings reported.  After conducting the examination, the examiner should offer an opinion as to whether it is at least as likely as not that any peripheral neuropathy was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

5.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


